[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                             September 14, 2005
                            No. 05-10547
                                                             THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A95-534-279
                            & A95-534-280

DIEGO DEL CASTILLO-RESTREPO,
ELIZABETH MALAGAN-MANRIQUE,
ALEJANDRO DEL CASTILLO-MALAGAN,
SEBASTIAN DEL CASTILLO-MALAGAN,

                                                                       Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                          (September 14, 2005)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
      Deigo Del Castillo-Restrepo petitions for review of the final order of the

Board of Immigration Appeals, which affirmed, without opinion, the denial of

Castillo’s request for political asylum and withholding of removal under the

Immigration and Nationality Act. Because substantial evidence supports the

decision that Castillo failed to establish either past persecution or a well-founded

fear of persecution, we deny his petition.

                           I. STANDARD OF REVIEW

      When the Board of Immigration Appeals expressly adopts the Immigration

Judge’s opinion, we review the IJ’s opinion “as if it were the BIA’s.” Nreka v.

U.S. Att’y Gen., 408 F.3d 1361, 1368 (11th Cir. 2005). We review the decision of

the IJ under the substantial evidence standard. Mazariegos v. Office of U.S. Att’y

Gen., 241 F.3d 1320, 1323-24 (11th Cir. 2001). This standard is highly

deferential. Al Najjar v. Ashcroft, 257 F.3d 1262, 1278 (11th Cir. 2001). “[W]e

view the record evidence in the light most favorable to the agency’s decision and

draw all reasonable inferences in favor of that decision.” Adefemi v. Ashcroft, 386
F.3d 1022, 1027 (11th Cir. 2004) (en banc), cert. denied, 544 U.S. ___, 125 S. Ct.
2245 (2005). “[F]indings of fact made by . . . the [IJ] may be reversed by this

[C]ourt only when the record compels a reversal; the mere fact that the record may

support a contrary conclusion is not enough to justify a reversal of the



                                             2
administrative findings.” Id. Castillo “must show that the evidence he presented

was so compelling that no reasonable factfinder could fail to find” in his favor.

INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S. Ct. 812, 817 (1992).

                                  II. DISCUSSION

      An applicant may apply for asylum, and the Attorney General may grant that

application, if the applicant is a “refugee.” 8 U.S.C. § 1158(b)(1)(A). The

applicant for asylum must be unwilling or unable to return to a country “because of

[past] persecution or a well-founded fear of persecution on account of . . .

membership in a particular social group, or political opinion.” Id. §

1101(a)(42)(A); see also Al Najjar, 257 F.3d at 1284. The IJ must be presented

with “detailed facts” that support an applicant’s fear that he will be “singled out”

because of one of those protected statutory factors. Al Najjar, 257 F.3d at 1287.

      Substantial evidence supports the determination that Castillo was not entitled

to asylum. Although Castillo twice was confronted by men associated with the

Revolutionary Armed Forces of Columbia (FARC) who threatened Castillo and

solicited his agricultural expertise for purposes related to their own agricultural

projects, Castillo never was physically harmed. Castillo and his family received

numerous threats over the phone, but “persecution is an extreme concept, requiring

more than a few isolated incidents of verbal harassment or intimidation, and . . .



                                           3
mere harassment does not amount to persecution.” Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1231 (11th Cir. 2005), superseding 378 F.3d 1260 (11th Cir. 2004)

(internal quotations and citation omitted). Substantial evidence supports the

finding that Castillo failed to establish past persecution.

      Substantial evidence also supports the finding that Castillo failed to establish

a well-founded fear of persecution. Although a nephew of Castillo was murdered

while Castillo was being harassed by the FARC, Castillo offered little evidence of

why, or by whom, his nephew was murdered. After the murder, Castillo traveled

to and from the United States several times without requesting political asylum.

After his initial confrontation with the FARC, Castillo also returned to Columbia

on several occasions for various reasons, including to “try to establish [himself]

again in Columbia.”

      Castillo also cannot satisfy the higher burden of proof required to establish

grounds for withholding of removal. “Where an applicant is unable to meet the

well-founded fear standard for asylum, he is generally precluded from qualifying

for . . . withholding of [removal].” Al Najjar, 257 F.3d at 1292-93 (internal

quotations and citation omitted).

      PETITION DENIED.




                                            4